DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 4/13/20.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the phrase “according to the inventive concept” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (US 5,052,783).
Consider claim 1, Hamada discloses (e.g. figure 7) a spatial light modulator comprising:
a light modulation layer including a plurality of pixels arranged on a plane perpendicular to a first direction (a liquid crystal display panel includes a plurality of pixels);
 a first lens array (2a, microlens array) including first lenses corresponding one-to-one with the pixels (see figure 7, the lenses correspond one to one with the pixels Bo of the LCD panel);

a spacer layer (1a, display panel substrate) between the first lens array and the second lens array (see figure 7 the substrate is located between the two arrays),
wherein each of the first lenses has a first central axis extending in the first direction (see figure 7, the lenses have a central axis along the optical axis),
wherein the first central axes of the first lenses meet at different positions for each of the pixels (see figure 7, the pixels and central axes are offset from one another) [col. 4, line 33 to col. 5, line 17].
Consider claim 5, Hamada discloses (e.g. figure 7) a spatial light modulator, wherein a longest length of the first lenses in a second direction perpendicular to the first direction is greater than a longest length of the second lenses in the second direction (see figure 7, the lenses of the first micro lens array 2a are larger than the lenses of the second array 2b) [col. 4, line 33 to col. 5, line 17].
Consider claim 8, Hamada discloses (e.g. figure 7) a spatial light modulator, wherein each of the second lenses has a second central axis passing a center of the second lenses and extending in the first direction (see figure 7, the lenses have a central axis along the optical axis), wherein the first central axes of the first lenses are spaced apart from the second central axes of respectively corresponding second lenses in a second direction perpendicular to the first direction (see figure 7, the central axes of the arrays are offset from one another) [col. 4, line 33 to col. 5, line 17].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 5,052,783) in view of Nakanishi (US 5,187,599).
Consider claim 2, Hamada discloses (e.g. figure 7) a spatial light modulator, wherein each of the second lenses has a second central axis passing a center of the second lenses and extending in the first direction (see figure 7, the lenses have a central axis along the optical axis) [col. 4, line 33 to col. 5, line 17].  However, Hamada does not explicitly disclose that the first central axes of the first lenses coincide with the second central axes of the respectively corresponding second lenses.  Hamada and Nakanishi are related as microlens arrays.  Nakanishi discloses (e.g. figures 1-2) that the first central axes of the first lenses coincide with the second central axes of the respectively corresponding second lenses (the focal points are congruent) [col. 3, lines 28-68].  It would have been obvious to a person of ordinary skill in the art before the 
Consider claim 3, Hamada discloses (e.g. figure 7) a spatial light modulator, wherein the first lenses have a first focal length, wherein the second lenses have a second focal length (see figure 7, the microlens arrays have focal lengths) [col. 4, line 33 to col. 5, line 17].  However, Hamada does not explicitly disclose that the first focal length is greater than the second focal length. Hamada and Nakanishi are related as microlens arrays.  Nakanishi discloses (e.g. figures 1-2) lens arrays wherein the first focal length is greater than the second focal length [col. 2, lines 50-56, col. 3, lines 45-56].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Hamada to have unequal focal lengths and congruent focal points, as taught by Nakamishi, in order to produce a clear image irrespective of a small numerical aperture.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 5,052,783).
Consider claim 4, Hamada discloses (e.g. figure 7) a spatial light modulator, wherein the spacer layer has a thickness (see figure 1, the substrate 1a has a thickness).  However, Hamada does not explicitly disclose that thickness of the spacer layer in the first direction is equal to a sum of the first focal length and the second focal length.  Although Hamada does not explicitly disclose the claimed thickness, it is considered to be within ordinary skill and routine experimentation to modify the thickness in relation to the focal length of the lenses.  Note that the Court has held that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the thickness of the of the spacer layer in the first direction is equal to a sum of the first focal length and the second focal length, in order to utilize routine experimentation to obtain an optimum or workable range of substrate thicknesses.
Claim 6-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 5,052,783) in view of Fridman (US 2004/0184145).
Consider claim 6, Hamada does not explicitly disclose that the spatial modulator, further comprises a pinhole array on the second lens array.  Hamada and Fridman are related as microlens devices.  Fridman discloses (e.g. figure 1) a spatial modulator that further comprises a pinhole array on the second lens array (an aperture screen 3 is located at the lens array 2) [0049-0053].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant inventio to modify the device of Hamada, to include an aperture screen as taught by Fridman, in order to absorb unwanted light in the display.
Consider claim 7, the modified Hamada reference discloses spatial light modulator, wherein the pinhole array comprises a plurality of pinholes one-to-one corresponding to the second lenses (see figure 1-3, the aperture array 3 corresponds one to one with the lens array 2), wherein a width of the pinholes in a second direction perpendicular to the first direction is smaller than a longest length of the second lenses 
Consider claim 9, Hamada does not explicitly disclose a spatial light modulator, further comprising a pinhole array on the second lens array, wherein the pinhole array comprises a plurality of pinholes corresponding one-to-one with the second lenses.
Hamada and Fridman are related as microlens devices.  Fridman discloses (e.g. figure 1) a spatial modulator that further comprises a pinhole array on the second lens array (an aperture screen 3 is located at the lens array 2), comprises a plurality of pinholes corresponding one-to-one with the second lenses (see figure 1-3, the aperture array 3 corresponds one to one with the lens array 2) [0049-0053].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant inventio to modify the device of Hamada, to include an aperture screen as taught by Fridman, in order to absorb unwanted light in the display.
Consider claim 10, Hamada does not explicitly disclose that the first lenses and the second lenses are any one of a meta-lens and a Fresnel lens. Hamada and Fridman are related as microlens devices.  Fridman discloses (e.g. figure 1) a microlens array wherein the lenses are Fresnel lenses [0051].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant inventio to modify the device of Hamada to have the arrays be Fresnel lenses, as taught by Fridman, in order to utilize lenses with a short focal length which permits a more compact design.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 5,052,783) in view of Hoopman (US 5,439,621).

a light modulation layer to which an input beam is irradiated (a liquid crystal display panel includes a plurality of pixels); 
a first lens array (2a, microlens array) and a second lens array (2b, micro lens array) configured to refract the input beam to emit a transmission beam (a beam is refracted by the lens arrays); and 
a spacer layer (1a, display panel substrate) between the first lens array and the second lens array (see figure 7 the substrate is located between the two arrays), wherein the first lens array comprises first lenses (see figure 7, the microlens array comprises lenses), 
wherein the second lens array comprises second lenses that correspond one- to-one with the first lenses (see figure 7, the two arrays correspond one-to-one), 
wherein each of the first lenses has a first central axis extending in a direction perpendicular to an upper surface of the light modulation layer (see figure 7, the lenses have a central axis along the optical axis), 
wherein the first central axes are spaced apart from each other (see figure 7, the central axes are spaced apart from one another) [col. 4, line 33 to col. 5, line 17].
However, Hamada does not explicitly disclose that the separation distances between the first central axes are different from each other.  Hamada and Hoopman are related as microlens array devices.  Hoopman discloses (e.g. figure 3) an array wherein the separation distances between the first central axes are different from each other (see figure 3, the distances between the lenses is not constant) [col. 4, line 15 to col. 5, 
Consider claim 12, the modified Hamada reference discloses a spatial light modulator, wherein the light modulation layer comprises a plurality of pixels, wherein the first lenses correspond one-to-one with the pixels (see figure 7, the lenses correspond one to one with the pixels Bo of the LCD panel) [col. 4, line 33 to col. 5, lien 17].
Consider claim 13, the modified Hamada reference discloses a spatial light modulator, wherein the second lenses overlap the corresponding first lens in a direction in which the input beam is irradiated (see figure 7 of Hamada, the lenses overlap in the light direction) [col. 4, line 33 to col. 5, line 17 of Hamada].
Consider claim 14, the modified Hamada reference discloses a spatial light modulator, wherein the input beam has a greater width of a cross section perpendicular to a direction, through which the input beam and the transmission beam travel, than the transmission beam (see figure 7, the input beam has a larger cross-sectional width than the exit beam) [col. 4, line 33 to col. 5, line 17 of Hamada].
Consider claim 15, the modified Hamada reference discloses a spatial light modulator, wherein the first lens array and the second lens array are spaced apart in a traveling direction of the input beam (see figure 7, the lens arrays 2a and 2b are spaced apart in the light travelling direction) [col. 4, line 33 to col. 5, line 17 of Hamada]. 


Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 5,052,783) in view of Hoopman (US 5,439,621) as applied to claim 11 above, and further in view of Fridman (US 2004/0184145).
Consider claim 16, the modified Hamada reference does not explicitly disclose that the spatial light modulator, further comprises a pinhole array for blocking a portion of the transmission beam to limit a size of beam.  Hamada, Hoopman and Fridman are related as microlens devices.  Fridman discloses (e.g. figure 1) a spatial modulator that further comprises a pinhole array for blocking a portion of the transmission beam to limit 
Consider claim 18, the modified Hamada reference does not explicitly disclose that the first lenses and the second lenses are any one of a meta-lens and a Fresnel lens. Hamada, Hoopman and Fridman are related as microlens devices.  Fridman discloses (e.g. figure 1) a microlens array wherein the lenses are Fresnel lenses [0051].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant inventio to modify the device of the modified Hamada reference to have the arrays be Fresnel lenses, as taught by Fridman, in order to utilize lenses with a short focal length which permits a more compact design. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 5,052,783) in view of Hoopman (US 5,439,621) as applied to claim 11 above, and further in view of Nakanishi (US 5,187,599).
Consider claim 17, the modified Hamada reference discloses a spatial light modulator, wherein the first lenses have a first focal length, wherein the second lenses have a second focal length (see figure 7, the microlens arrays have focal lengths) [col. 4, line 33 to col. 5, line 17].  However, the modified Hamada reference does not explicitly disclose that the first focal length is greater than the second focal length. Hamada, Hoopman and Nakanishi are related as microlens arrays.  Nakanishi discloses (e.g. figures 1-2) lens arrays wherein the first focal length is greater than the second focal length [col. 2, lines 50-56, col. 3, lines 45-56].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Hamada reference to have unequal focal lengths and congruent focal points, as taught by Nakamishi, in order to produce a clear image irrespective of a small numerical aperture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872